UNITED STATES DISTRICT COURT

 

   

OFFICE OF THE CLERK NEOPOST FIRST-CLASS MAIL
JOHN JOSEPH MOAKLEY COURTHOUSE es 11/18/2019 5
| COURTHOUSE WAY, SUITE 2300 INCL US POSTAGE NOLOLOR 502
BOSTON, MA 02210 alttiit saci seus

mig DEC -2 PH 3 12 . * cet 041M11276665
OFFICIAL BUSINESS =

PENALTY FOR PRIVATE USE $300

§ (hab

 
 

815 NFE 1 919C0011/26/19
RETURN TO SENDER
CHASE "CHRISTOPHER
MOVED LEFT NO ADDRESS
UNABLE TO FORWARD
-_ RETURN TO SEND

NDER
Swpcreisiy OG BC: @2210302599 '1569-~04465-26-20
@2210>3025 \YUa|lpeqttnnpptpefades fray] yti{s

aby] lily bl|ys
DISTRICT OF MASSACHUSETTS

 

 

CHRISTOPHER J. CHASE
Plaintiff,

) Civil Action No. 18-10719-DJC

Vv.
)
)
BRIDGEWATER STATE HOSPITAL,
ET AL
Defendaiits. )
ORDER DISMISSING CASE
CASPER, J. November 18, 2019

In an order dated October 23, 2019, (D. 79), the Court directed the plaintiff to show cause
why this action should not be dismissed and file any opposition to the pending motions to dismiss.
The Court stated that failure to comply with the directive by November 15, 2019 would result in
dismissal of the action.

The time period for complying with the Court’s order has expired without any response
from the plaintiff. Accordingly, this case is dismissed for failure to comply with the Court’s order.

So ordered.

/s/ Denise J. Casper
United States District Judge
